Citation Nr: 0716196	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964, and from November 1965 to October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  Prior to initial 
adjudication of the instant case, and thereafter, the RO's 
letters, dated in April 2002 and in July 2002 advised the 
veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has also obtained the 
veteran's service medical and service personnel records, VA 
medical treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran has been given the appropriate VA medical 
examination.  Moreover, an attempt has been made to confirm 
the veteran's reported stressors with the Commandant of the 
United States Marine Corps.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Marine 
Corps from November 1961 to November 1964, and from November 
1965 to October 1967.  A review of his initial enlistment 
examination, dated in November 1961, noted essentially normal 
findings throughout.  A treatment report, dated in June 1963, 
noted that he was seen for treatment of his nerves following 
a rumble in his unit.  The report noted that he had been 
onboard the USS CORAL SEA for the past ten months, and that 
he was acutely depressed.  No further psychiatric treatment 
was indicated.  The report of his separation examination, 
performed in October 1964, listed his psychiatric status as 
normal.  

A physical examination from his second period of active duty 
service, performed in December 1965, noted normal findings 
throughout.  Subsequent treatment reports were silent as to 
any psychiatric complaints or treatment.  His separation 
examination, performed in October 1967, noted that his 
psychiatric status was normal.   

Post service medical treatment records, beginning in 2001, 
revealed diagnoses of PTSD and major depression.  In April 
2002, the veteran underwent a VA examination for PTSD which 
listed the veteran's inservice stressors, and included the 
results from a mental status examination.  The report 
concluded with diagnoses of PTSD and major depression.  
Nevertheless, "[j]ust because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) his base camp was subjected to enemy 
mortar attacks on a weekly basis; (2) he witnessed a civilian 
bus which struck a mine killing many of its passengers; and 
(3) he witnessed an enemy attack on a "6 x 6" which 
resulted in American casualties.  All of these stressors 
reportedly occurred while he was in the Republic of Vietnam, 
and were in the vicinity of Hill 327.

The evidence does not show that the veteran engaged in 
combat.  Although he was stationed in the Republic of Vietnam 
from May 31, 1967 to October 9, 1967, the veteran's service 
personnel records give no evidence of participation in 
combat.  A review of his report of separation, Form DD 214, 
revealed that he was awarded a Vietnam Service Medal, with a 
bronze service star.  No decorations, medals, badges, or 
commendations confirming the veteran's participation in 
combat were indicated.  

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In 
considering whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  

Notwithstanding the recent diagnoses of PTSD, the evidence of 
record does not provide corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.

In January 2003, the RO attempted to confirm the veteran's 
inservice stressors with the Commandant of the United States 
Marine Corps.  The response, received in October 2003, noted 
that the records from the veteran's unit while stationed in 
Vietnam, the 3rd Military Police Battalion, failed to make 
any references to the incidents which the veteran described.  

There is no evidence of record that corroborates the 
veteran's alleged inservice stressors.  The veteran has not 
provided any specific information regarding his alleged 
stressors, or witnesses to these alleged stressors.  In 
making this determination, the Board points out that the 
veteran has been informed on multiple occasions that 
additional details were needed in order to confirm his 
alleged inservice stressors. 

In support of his claim, the veteran submitted a medical 
treatment letter, dated in August 2003, and signed by two VA 
physicians.  The statement indicates that the veteran has 
PTSD, as well as psychogenic amnesia.  The VA physicians also 
indicate that the veteran's psychogenic amnesia interferes 
with his ability to provide information necessary for his 
service-connected claim.  Nevertheless, this evidence does 
not alleviate the need to obtain corroboration of the 
veteran's reported stressors in this case.

In reaching its decision herein, the Board does not accept 
the argument proffered by the veteran's representative that 
the veteran's service personnel records document his 
participation in combat.  Specifically, the veteran's 
representative argues that the notation in the service 
personnel records that the veteran, "participated in 
operation against the insurgent (Viet-Cong) force in the 
Republic of Viet-Nam" from May 31, 1967 to October 9, 1967, 
reflects his combat service.  The Board notes, however, that 
this notation merely reflects the dates in which the veteran 
served in the Republic of Vietnam.  This conclusion is 
further supported by the unit history reports which were 
obtained by the RO from the Commandant of the United States 
Marine Corps.

As for the veteran's inservice treatment for nerves in June 
1963, the service medical records do not show this to be a 
chronic condition.  Moreover, this treatment occurred long 
before any of the veteran's claimed inservice stressors, and 
this condition is not shown to be related to the veteran's 
current diagnosed PTSD in any manner.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; his testimony must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
actually occurred, the requirements for a grant of service 
connection for PTSD are not met.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


